          Case 1:19-cv-01557-RTH Document 11 Filed 05/12/20 Page 1 of 2




           In the United States Court of Federal Claims
                                             No. 19-1557
                                         (Filed: 12 May 2020)

***************************************
LESLIE CLARK,                         *
                                      *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                               ORDER

         On 7 September 2019, plaintiff, proceeding pro se, filed her Complaint with this Court.
ECF No. 1. On 4 February 2020, defendant filed its answer to plaintiff’s complaint. ECF No. 7.
On 24 March 2020, defendant filed a Motion For Order To Show Cause. ECF No. 9. In the
motion, defendant cites to a 28 February 2020 email from plaintiff indicating she no longer seeks
to prosecute the case. Id. at 1. On 13 April 2020, the Court gave plaintiff “an additional 28 days
to file its Response to defendant’s Motion For Order To Show Cause.” ECF No. 10. In that
Order, the Court required “plaintiff to respond to defendant’s Motion For Order To Show Cause
on or before 11 May 2020. If plaintiff fails to respond by this date, the Court will have no choice
but to dismiss plaintiff’s Complaint for failure to prosecute pursuant to RCFC 41(b).” Id.

        When a party fails to comply with court orders, dismissal is not only appropriate, but also
required to properly administer justice. “While dismissal of a claim is a harsh action, especially
to a pro se litigant, it is justified when a party fails to pursue litigation diligently . . . .” Whiting
v. United States, 99 Fed. Cl. 13, 17 (2011) (citing Kadin Corp. v. United States, 782 F.2d 175,
176–77 (Fed. Cir. 1986)). Furthermore, RCFC 41(b) provides, “[i]f the plaintiff fails to
prosecute or comply with these rules or a court order, the court may dismiss on its own motion.”
As pro se plaintiffs are, by their nature, unassisted, however, this Court may sometimes grant a
pro se plaintiff greater lenience in the filing process. In keeping with this permissive leniency,
the Court granted plaintiff an additional 28 days to file a Response to defendant’s Motion For
Order To Show Cause.

       Plaintiff failed to comply with the Court’s 13 April 2020 Order. The Court therefore has
no choice but to DISMISS plaintiff’s case without prejudice for failure to prosecute and failure
to comply with Court order, pursuant to RCFC 41(b). The government’s Motion For Order To
Show Cause is therefore DENIED as MOOT. The Clerk is hereby directed to enter judgment
consistent with this Order.
                                                   -1-
 Case 1:19-cv-01557-RTH Document 11 Filed 05/12/20 Page 2 of 2




IT IS SO ORDERED.


                                        s/ Ryan T. Holte___
                                        RYAN T. HOLTE
                                        Judge




                              -2-
